Exhibit 10.1

FIRST AMENDMENT TO FORBEARANCE AGREEMENT

This FIRST AMENDMENT TO FORBEARANCE AGREEMENT, dated as of December 2, 2015
(this “Agreement”), is entered into by and among FAMOUS DAVE’S OF AMERICA, INC.,
a Minnesota corporation, D&D OF MINNESOTA, INC., a Minnesota corporation, LAKE &
HENNEPIN BBQ AND BLUES, INC., a Minnesota corporation, FAMOUS DAVE’S RIBS, INC.,
a Minnesota corporation, FAMOUS DAVE’S RIBS-U, INC., a Minnesota corporation,
and FAMOUS DAVE’S RIBS OF MARYLAND, INC., a Minnesota corporation (each
individually a “Borrower” and collectively, the “Borrowers”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent on behalf of the Lenders under the
Credit Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”), and the Lenders (as defined below). Capitalized terms used herein and
not otherwise defined shall have the meaning ascribed thereto in the Credit
Agreement (as defined below).

RECITALS

A. The Borrowers, certain banks and financial institutions from time to time
party thereto (the “Lenders”) and the Administrative Agent have entered into
that certain Third Amended and Restated Credit Agreement, dated as of May 8,
2015 (as amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”).

B. The Borrowers, the Administrative Agent and the Lenders entered into that
certain Forbearance Agreement dated as of November 6, 2015 (the “Forbearance
Agreement”); and

C. The Borrowers, the Administrative Agent and the Lenders have agreed to amend
the Forbearance Agreement pursuant to the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Reaffirmation. Each of the Borrowers hereby acknowledges its obligations
under the Credit Agreement and the other Loan Documents, reaffirms that each of
the Liens and security interests created and granted in or pursuant to the Loan
Documents is valid and subsisting and agrees that this Agreement shall in no
manner impair or otherwise adversely affect such obligations, Liens or security
interests. The terms of the Forbearance Agreement, the Credit Agreement and the
other Loan Documents shall remain in full force and effect. The execution,
delivery and effectiveness of this Agreement shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders under the
Credit Agreement or the other Loan Documents, or constitute a waiver or
amendment of any provision of the Credit Agreement or the other Loan Documents.

2. Amendment. The second sentence in Section 3 of the Forbearance Agreement is
hereby amended by replacing such sentence in its entirety with the following:

As used herein, a “Forbearance Termination Event” shall mean the earliest of the
following to occur: (a) any Default or Event of Default under the Credit
Agreement or any other Loan Document other than the Existing Events of Default,
(b) any breach by the Borrowers of any representation, obligation, agreement or
covenant under this Agreement and (c) December 11, 2015.



--------------------------------------------------------------------------------

3. Effectiveness; Conditions Precedent. This Agreement shall become effective as
of the date hereof upon receipt by the Administrative Agent of counterparts to
this Agreement duly executed by the Borrowers, the Administrative Agent and the
Lenders.

4. Representations and Warranties. Each of the Borrowers hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) No Default or Event of Default exists or will exist under the Credit
Agreement or the other Loan Documents on and as of the date hereof, except for
the Existing Events of Default (as defined in the Forbearance Agreement).

(b) The representations and warranties set forth in Article V of the Credit
Agreement and any other Loan Document are true and correct as of the date
hereof, except for any such representation and warranty that specifically refers
to an earlier date, in which case such representation and warranty shall be true
and correct as of such earlier date.

(c) This Agreement has been duly executed and delivered by the duly authorized
officers of each Borrower that is a party hereto and constitutes the legal,
valid and binding obligation of each Borrower that is a party hereto,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

(d) Each Borrower has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement in accordance with its terms.

(e) No consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement.

(f) The Loan Documents continue to create a valid security interest in, and Lien
upon, the Collateral, in favor of the Administrative Agent, for the benefit of
the Lenders, which security interests and Liens are perfected in accordance with
the terms of the Loan Documents and prior to all Liens other than Permitted
Encumbrances.

(g) The Obligations of the Borrowers are not reduced or modified by this
Agreement and are not subject to any offsets, defenses or counterclaims.

5. Counterparts; Electronic Delivery. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart. Delivery of
an executed counterpart of this Agreement by facsimile or other electronic means
shall be effective as an original.

6. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

7. Release. In consideration of the Administrative Agent’s and the Lenders’
willingness to enter into this Agreement, each Borrower effective on the date
hereof hereby waives, releases and forever

 

2



--------------------------------------------------------------------------------

discharges the Administrative Agent, the Lenders, Affiliates of the Lenders and
each of their respective officers, employees, representatives, agents, counsel
and directors from any and all actions, causes of action, claims, demands,
damages and liabilities of whatever kind or nature, in law or in equity, now
known or unknown, suspected or unsuspected to the extent that any of the
foregoing arises from any action or failure to act in connection with the Credit
Agreement and the other Loan Documents on or prior to the date hereof.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

FAMOUS DAVE’S OF AMERICA, INC., a Minnesota corporation By:  

/s/ Richard Pawlowski

Name:   Richard Pawlowski Title:   Chief Financial Officer D&D OF MINNESOTA,
INC., a Minnesota corporation By:  

/s/ Richard Pawlowski

Name:   Richard Pawlowski Title:   Chief Financial Officer LAKE & HENNEPIN BBQ
AND BLUES, INC., a Minnesota corporation By:  

/s/ Richard Pawlowski

Name:   Richard Pawlowski Title:   Chief Financial Officer FAMOUS DAVE’S RIBS,
INC., a Minnesota corporation By:  

/s/ Richard Pawlowski

Name:   Richard Pawlowski Title:   Chief Financial Officer FAMOUS DAVE’S RIBS-U,
INC., a Minnesota corporation By:  

/s/ Richard Pawlowski

Name:   Richard Pawlowski Title:   Chief Financial Officer FAMOUS DAVE’S RIBS OF
MARYLAND, INC., a Minnesota corporation By:  

/s/ John P. Beckman

Name:   John P. Beckman Title:   President

First Amendment to Forbearance Agreement



--------------------------------------------------------------------------------

AGENTS AND LENDERS:   WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, L/C Issuer and Lender   By:  

/s/ Steve Leon

  Name:   Steve Leon   Title:   Managing Director

First Amendment to Forbearance Agreement